Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered May 6, 1991, convicting him of assault in the first *483degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contentions, the People did prove that he intended to cause serious physical injury by means of a dangerous instrument and to cause serious and permanent disfigurement. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the court did not improvidently exercise its discretion in denying the defendant youthful offender treatment in light of the serious nature of the crime and the defendant’s prior juvenile record. Bracken, J. P., Sullivan, Copertino and Santucci, JJ., concur.